The record disclosing some evidence to support the verdict as to the cancellation of the deed, as to the conversion and value of the articles of personalty, and as to expenses on account of bad faith, and the verdict having been approved by the trial judge, this court will not interfere.
Judgment affirmed. All the Justices concur, except Wyatt, J., who took no part in the consideration or decision of this case.
                      No. 15927. September 9, 1947.
This was a proceeding by Mrs. Flora Mae Truett Thompson, as administratrix of the estate of her husband, against Harley A. Thompson, the brother of her deceased husband, for the cancellation of a deed and for a judgment covering the value of described personalty alleged to have been taken and converted by Harley A. Thompson following the death of her husband, and also for expenses of litigation under the Code, § 20-1404. *Page 684
The jury found for the plaintiff on the question of cancellation of the deed, for the value of certain personalty, and for damages to cover the expense of the litigation. A motion for new trial was filed, and an amendment merely amplifying the general grounds was added, to the overruling of which motion as amended exceptions were taken. The record is voluminous.